PER CURIAM.
This is an appeal by the plaintiff Nancy J. Coletti from an order granting the defendant Aultman Construction Co.’s motion for summary judgment as to counts I — III of the plaintiffs complaint, but denying the motion as to count IV of the plaintiffs complaint. All four counts of the complaint are factually interrelated and arise from a dispute between the plaintiff homeowner and the defendant construction company concerning the construction of a new residence for the plaintiff.
Because count IV of the complaint, sounding in negligent repair, is still pending below and consequently no final judgment has been entered in the case, it is clear that the order under review is non-final in nature and it is not appealable as a final order. S.L.T. Warehouse Co. v. Webb, 304 So.2d 97, 99 (Fla.1974). Moreover, it is clear that this non-final order is not otherwise appealable under Fla.R.App.P. 9.130(a).
The instant appeal is therefore dismissed without prejudice to the plaintiff seeking review of an adverse final judgment when, and if, it is entered in this case by the trial court.
Appeal dismissed.